     Case 7:20-cv-00007-MCR-GRJ Document 11 Filed 07/13/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                        Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION

This Document Relates to:                    Judge M. Casey Rodgers
Lonnie Burgus, 7:20cv00007                   Magistrate Judge Gary R. Jones


                                     ORDER

      This matter is before the Court on Plaintiff Lonnie Burgus’s Motion to

Dismiss Without Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

Mr. Burgus seeks dismissal without prejudice based on DOEHRS data recently

produced by the Department of Defense. See Pl.’s Mot. to Dismiss, ECF No. 9, at

4. Defendants oppose Plaintiff’s request for dismissal without prejudice, and insist

Plaintiff’s case should instead be dismissed with prejudice. See generally Defs.’

Opp., ECF No. 10.

                                BACKGROUND

      On February 27, 2020, Mr. Burgus was selected randomly by the Court as an

alternate for the bellwether trial pool pursuant to the procedures for bellwether

selection set forth in Pretrial Order Nos. 23 and 24. See Pretrial Order No. 29, ECF

No. 1015. Discovery, including case-specific discovery, has been ongoing since

then. On June 2, 2020, the Court entered an Order setting forth the process by which
     Case 7:20-cv-00007-MCR-GRJ Document 11 Filed 07/13/20 Page 2 of 6
                                                                           Page 2 of 6


the bellwether trial pool would be grouped into four trial groups, Groups A, Group

B, Group C, and Group D. See Pretrial Order No. 40, ECF No. 1158.

      At the June 12, 2020 bi-weekly Leadership call, Plaintiff’s Leadership

informed the Court that a recent production of DOEHRS data, including audiograms,

from the Department of Defense disclosed that Mr. Burgus suffered significant

hearing loss nearly a decade before his use of the Combat Arms Earplug Version 2

(CAEv2). See Defs.’ Opp. at Ex. 2, June 12, 2020 Leadership Teleconference Tr.,

Case No. 3:19md2885 ECF No. 1198, at 8:20-9:6. Accordingly, the Court paused

the process for placing the remaining alternate bellwether plaintiffs, including Mr.

Burgus, into the remaining trial groups.

      Pursuant to Case Management Order No. 13 (ECF No. 1203), the Court was

recently advised that Mr. Burgus no longer wished to proceed as a bellwether

Plaintiff, and Mr. Burgus was removed from the bellwether trial pool.

                                  DISCUSSION

      Mr. Burgus requests dismissal without prejudice per Rule 41(a)(2) because

the reason for his seeking dismissal—the DOEHRS data—was only recently

discovered “through no fault of his own or his attorneys,” and Defendants would not

suffer any prejudice from a dismissal without prejudice. See Pl.’s Mot. at 4.

      Rule 41(a)(2) is meant to “primarily . . . prevent voluntary dismissals which

unfairly affect the other side, and to permit the imposition of curative conditions.”



Case No. 7:20cv7/MCR/GRJ
     Case 7:20-cv-00007-MCR-GRJ Document 11 Filed 07/13/20 Page 3 of 6
                                                                            Page 3 of 6


Arias v. Cameron, 776 F.3d 1262, 1268 (11th Cir. 2015). Under Rule 41(a)(2), an

action that has proceeded past service of an answer or motion for summary judgment

by the opposing party may be dismissed at the plaintiff’s request, but “on terms that

the court considers proper.” Accordingly, the court has discretion to dismiss the

case with or without prejudice. See Macort v. Prem, Inc., No. 04-15081, 2005 WL

8151794, at *3 (11th Cir. Mar. 29, 2005); see also Arias, 776 F.3d at 1269 (“[T]he

court should . . . attach[] such conditions to the dismissal as are deemed

appropriate.”).

      In reaching its determination, the court should weigh the relevant equities and

“do justice between the parties,” McCants v. Ford Motor Co., 781 F.2d 855, 857

(11th Cir. 1986), keeping in mind that “dismissal [with prejudice] is the most severe

sanction that a court may apply,” United States v. $70,670.00 in U.S. Currency, 929

F.3d 1293, 1301 (11th Cir. 2019), cert. denied sub nom. Salgado v. United States,

206 L. Ed. 2d 713 (Apr. 6, 2020) (alteration in original) (quoting Durham v. Fla. E.

Coast Ry. Co., 385 F.2d 366, 368 (5th Cir. 1967)). “[I]n most cases, dismissal

[without prejudice] should be granted unless the defendant will suffer clear legal

prejudice, other than the mere prospect of a subsequent lawsuit, as a result.” See

McCants, 781 F.2d at 856-57. Determining clear legal prejudice requires courts to

ask the “crucial” question of “[w]ould the defendant lose any substantial right by the

dismissal.” Pontenberg v. Bos. Sci. Corp., 252 F.3d 1253, 1255 (11th Cir. 2001).



Case No. 7:20cv7/MCR/GRJ
      Case 7:20-cv-00007-MCR-GRJ Document 11 Filed 07/13/20 Page 4 of 6
                                                                                      Page 4 of 6


The Eleventh Circuit has affirmed district court denials of plaintiffs’ motions to

dismiss without prejudice based on findings of clear legal prejudice against

defendants where defendants have spent extensive time and expense on discovery,

motions practice, and trial preparation, and where motions for summary judgment

on the merits of the claims were pending 1. See, e.g., McBride v. JLG Indus., Inc.,

189 F. App’x 876, 878 (11th Cir. 2006); Stephens v. Georgia Dep’t of Transp., 134

F. App’x 320, 323 (11th Cir. 2005); Fisher v. Puerto Rico Marine Mgmt., Inc., 940

F.2d 1502, 1503 (11th Cir. 1991); see also McCants, 781 F.2d at 860 (“A plaintiff

ordinarily will not be permitted to dismiss an action without prejudice under Rule

41(a)(2) after the defendant has been put to considerable expense in preparing for

trial.”). That plaintiff could obtain a tactical advantage over defendant in future

litigation, however, is no bar to voluntary dismissal without prejudice. See McCants,

781 F.2d at 856-57.

       Defendants will not suffer clear legal prejudice from dismissal of Mr. Burgus

without prejudice. Mr. Burgus was selected as an alternate in the bellwether trial

pool, and was not selected for any trial group, let alone the first trial group, Group

A. Discovery remains ongoing, and as of the date of this Order, fact discovery in

only Group A is set to close on October 2, 2020. See Pretrial Order No. 43, ECF


1
        But see Potenberg, 252 F.3d at 1258 (“[T]he mere attempt to avoid an adverse summary
judgment ruling in and of itself, particularly where there is no evidence of bad faith, does not
constitute plain legal prejudice.”).


Case No. 7:20cv7/MCR/GRJ
      Case 7:20-cv-00007-MCR-GRJ Document 11 Filed 07/13/20 Page 5 of 6
                                                                                         Page 5 of 6


No. 1204. Defendants do not argue, and the Court does not find, that dismissal of

Mr. Burgus without prejudice would waste substantial time and costs Defendants

have spent preparing his case for trial so as to clearly prejudice Defendants. Nor

does Mr. Burgus’s motion for dismissal without prejudice come at a time when

motions for summary judgment on the merits of Plaintiff’s claims are pending. 2

         Moreover, Defendants do not argue that Mr. Burgus has otherwise engaged

in prejudicial dilatory tactics by seeking dismissal without prejudice. Mr. Burgus’s

case has been pending for only seven months, and thus far, he has complied with the

Court’s orders. Instead, Defendants warn that permitting Mr. Burgus to dismiss his

case without prejudice could incentivize other bellwether plaintiffs to “jump ship.”

See Defs.’ Opp. at 9. Although the undersigned appreciates Defendants’ position,

the potential that additional bellwether plaintiffs will follow suit and seek dismissal

without prejudice does not amount to clear legal prejudice here. With that said, the

undersigned recognizes the importance of efficient case management, particularly in

an MDL, and maintaining the integrity of the bellwether process to the just and



2
        Mr. Burgus cites the recently produced DOEHRS data as the reason for his seeking
dismissal. See Pl.’s Mot. at 4. He does not specifically point to what in the DOEHRS data
influenced his motion, but it is possibly because the DOEHRS data show Mr. Burgus suffered
significant hearing loss well before the CAEv2 was made available to military servicemen and
women. See Defs.’ Opp. at Ex. 1; Defs.’ Opp. at Ex. 2, June 12, 2020 Leadership
Teleconference Tr. 8:20-9:9, 11:13-19 (Plaintiffs’ Leadership noting that it was “an issue that
may require the case not to proceed in some form or fashion”). Because there are no pending
motions on the merits of any plaintiff’s claims, including causation, the Court is reluctant to find
that Mr. Burgus’s motion is motivated to avoid an impending adverse ruling.


Case No. 7:20cv7/MCR/GRJ
     Case 7:20-cv-00007-MCR-GRJ Document 11 Filed 07/13/20 Page 6 of 6
                                                                              Page 6 of 6


speedy determination of the litigation. See Fed. R. Civ. P. 1; see also In re FEMA

Trailer Formaldahyde Prod. Liab. Litig., 628 F.3d 157, 163 (5th Cir. 2010) (“Courts

must be exceedingly wary of mass litigation in which plaintiffs are unwilling to

move their cases to trial.”). Should additional bellwether plaintiffs seek dismissal

without prejudice as their cases progress in discovery or head to trial, the Court may

find dismissal with prejudice warranted.

      Accordingly:

      1.     Plaintiff’s Motion to Dismiss Without Prejudice, ECF No. 9, is
             GRANTED.

      2.     This action is hereby DISMISSED WITHOUT PREJUDICE.

      3.     The Clerk is directed to close the file in its entirety for all purposes.

      SO ORDERED, on this 13th day of July, 2020.


                                        M. Casey Rodgers
                                 M. CASEY RODGERS
                                 UNITED STATES DISTRICT JUDGE




Case No. 7:20cv7/MCR/GRJ
